           Case 1:15-cr-00095-AJN Document 2996 Filed 09/11/20 Page 1 of 7




UNITED STATES DISTRICT COURT                                                                  9/11/20
SOUTHERN DISTRICT OF NEW YORK


     United States of America,

                    –v–                                               15-cr-95 (AJN)

     Mashud Yoda,                                                    MEMORANDUM
                                                                    OPINION & ORDER
                           Defendant.


ALISON J. NATHAN, District Judge:

          In a letter dated June 7, 2020, Defendant Mashud Yoda requested that the Court grant

him compassionate release under 18 U.S.C. § 3582(c)(1)(A). For the reasons that follow, this

motion is DENIED.

I.        BACKGROUND

          On August 15, 2017, Defendant pleaded guilty to Count One of the S2 superseding

indictment in the above-captioned case, which charged him with participating in a racketeering

conspiracy. See Dkt. No. 1638; Dkt. No. 97. On December 22, 2017, Defendant appeared

before this Court for sentencing, and the Court sentenced him to a below-guidelines sentence of

96 months’ imprisonment to be followed by 3 years of supervised release. See Dkt. No. 1996.

Defendant is currently serving this sentence at FCI-Berlin, and his release date is calculated to be

April 23, 2023 on the Bureau of Prisons (“BOP”) website. Dkt. No. 2946 at 1.

          On June 7, 2020, Defendant mailed a letter to the Court requesting that he be granted

compassionate release. Dkt. No. 2930. The Court construed Defendant’s letter as a motion or

compassionate release under 18 U.S.C. § 3582(c)(1)(A) and ordered the Government to respond.

Dkt. No. 2931. The Government filed its opposition to Defendant’s motion on August 5, 2020.

Dkt. No. 2946.


                                                      1
         Case 1:15-cr-00095-AJN Document 2996 Filed 09/11/20 Page 2 of 7




        The Defendant premises his request on two central points. First, he seeks compassionate

release on the basis that he wishes to care for his father, who is elderly and suffers from

numerous health conditions, including diabetes, high blood pressure, and glaucoma. Dkt. No.

2930 at 2. As Defendant notes in his letter, his father’s health conditions and age put him at

heightened risk for severe illness were he to contract COVID-19. See Centers for Disease

Control and Prevention, People With Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (noting that people with Type 2 diabetes are “at increased risk of severe illness

from COVID-19” and that people with Type 1 diabetes “might be at an increased for severe

illness from COVID-19). Second, Defendant seeks compassionate release on the basis that

COVID-19 has impeded his progress on his education. Dkt. No. 2930 at 2.

II.     DISCUSSION

        “Federal courts are forbidden, as a general matter, to ‘modify a term of imprisonment

once it has been imposed,’ 18 U.S.C. § 3582(c); but the rule of finality is subject to a few

narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011). The compassionate-

release statute creates one such exception: It allows a court to “reduce” a term of imprisonment,

after considering the factors set forth in 18 U.S.C. § 3553(a), if “it finds that . . . extraordinary

and compelling reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Under the recently enacted First Step Act, defendants serving their sentence

may move the Court for compassionate release. See United States v. Gotti, No. 02-cr-743

(CM), 2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020); United States v. Gross, No. 15-cr-769

(AJN), 2020 WL 1673244, at *2 (S.D.N.Y. Apr. 6, 2020). The Court construes Defendant’s




                                                       2
        Case 1:15-cr-00095-AJN Document 2996 Filed 09/11/20 Page 3 of 7




June 7, 2020 letter as such a motion.

       Before the Court may modify a term of imprisonment, a defendant usually must satisfy

the statute’s administrative exhaustion requirement. One avenue to doing so is if there is a

“lapse of 30 days from the receipt of . . . a request [for the BOP to bring a compassionate release

motion] by the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). In its opposition

to Defendant’s motion, the Government asserts that BOP legal counsel that FCI Berlin, where

Defendant is serving his sentence, has not received a request for compassionate release from the

Defendant. Dkt. No. 2946, at 3. For the reasons outlined below, even assuming that Defendant

had satisfied the exhaustion requirement, his motion would still be denied on the merits.

        The Court may award Defendant the relief he seeks only if it finds that “extraordinary

 and compelling reasons warrant” compassionate release, 18 U.S.C. § 3582(c)(1)(A)(i), and

 that release is consistent with the Sentencing Commission’s policy statements, id. §

 3582(c)(1)(A). The Court must further consider the factors set forth in 18 U.S.C. § 3553(a).

 Id. § 3582(c)(1)(A).

       The Court first considers whether “extraordinary and compelling reasons warrant . . . a

reduction” in sentence and whether “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). “Congress

tasked the Sentencing Commission with identifying the circumstances that are sufficiently

extraordinary and compelling to justify a reduction in sentence.” United States v. Butler, No. 19-

cr-834 (PAE), 2020 WL 1689778, at *1 (S.D.N.Y. Apr. 7, 2020). The applicable policy

statement, U.S.S.G. § 1B1.13, and its corresponding commentary outline four categories of

circumstances that constitute “extraordinary and compelling reasons” and thus warrant a




                                                     3
          Case 1:15-cr-00095-AJN Document 2996 Filed 09/11/20 Page 4 of 7




sentence reduction.1 The first two are inapplicable here: Mr. Yoda is only 27 years old and has

no history of medical conditions that place him at heightened risk due to COVID-19. See

U.S.S.G. § 1B1.13(1)(A), cmt. n.1(A); U.S.S.G. § 1B1.13(1)(A), cmt. n.1(B). See also Dkt. No.

2946 at 6.

        The latter two are a closer call. The third circumstance refers to “[f]amily

circumstances.” U.S.S.G. § 1B1.13(1)(A), cmt. n.1(C). The commentary to the Guidelines

narrows the scope of this circumstance by describing only two scenarios that implicate this

circumstance, neither of which is applicable here. The first refers to the “[t]he death or

incapacitation of the caregiver of the defendant’s minor child or minor children,” while the

second is “[t]he incapacitation of the defendant’s spouse or registered partner when the

defendant would be the only available caregiver for the spouse or registered partner.” U.S.S.G. §

1B1.13(1)(A), cmt. n.1(C)(i); U.S.S.G. § 1B1.13(1)(A), cmt. n.1(C)(ii).

        In citing these provisions, the Government appears to argue that the fact that Mr. Yoda

seeks to be released in order to care for his father makes this section of the Guidelines

inapplicable. See Dkt. No. 2946 at 6–7. To be sure, some courts have concluded as much. See,

e.g., United States v. Ingram, 2019 WL 3162305 (S.D. Ohio July 16, 2019) (“[F]amily

circumstances that constitute ‘extraordinary and compelling reasons’ simply do not include [the

defendant’s] mother. Many, if not all inmates, have aging and sick parents.”). But as other

courts have noted in reference to this category, “a court may find that there exists an



1
  U.S.S.G. § 1B1.13 references only “a motion of the Director of the Bureau of Prisons” because it has not yet
been updated to reflect the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, which allows defendants
independently to seek compassionate release relief from federal courts. United States v. Ebbers, No. 02-cr-1144
(VEC), 2020 WL 91399, at *1, 4 (S.D.N.Y. Jan. 8, 2020). The majority of courts have concluded that since
passage of the First Step Act, courts may make their own assessment of whether “extraordinary and compelling”
reasons warrant a sentence reduction. See, e.g., United States v. Millan, No. 91-cr-685 (LAP), 2020 WL 1674058,
at *7 (S.D.N.Y. Apr. 6, 2020) (citing cases).



                                                            4
        Case 1:15-cr-00095-AJN Document 2996 Filed 09/11/20 Page 5 of 7




extraordinary and compelling reason other than those specifically enumerated in the Application

Notes to § 1B1.13.” United States v. Lisi, 440 F. Supp. 3d 246, 251–52 (S.D.N.Y. 2020) (citing

United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019)). “This Court sees no reason to

discount this unique role simply because the incapacitated family member is a parent and not a

spouse.” Bucci, 409 F. Supp. 3d at 2; see also Lisi, 440 F. Supp. 3d at 252. And even if

Defendant were unable to rely on the third category, the Court can certainly take into account his

father’s illness and susceptibility to COVID-19 on the basis of the fourth category outlined in the

commentary to § 1B1.13, which permits consideration of “an extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A) through

(C).” U.S.S.G. § 1B1.13(1)(A), cmt. n.1(D). In considering these provisions, the Court finds

that the need to care for one’s aging and sick parent may, in certain circumstances, warrant a

finding that an extraordinary and compelling reason exists. This is especially true in the current

pandemic, and even more so where the parent suffers from a chronic health condition that

experts have linked to a heightened risk of severe illness. As a result, the Court refuses to

countenance the notion that § 3582(c)(1)(A)(i) categorically bars consideration of certain kinds

of familial relationships when ascertaining whether compassionate release is warranted.

       Still, after taking into consideration all of the circumstances, the Court nonetheless

concludes that the Defendant has not proven the existence of an extraordinary and compelling

reason that warrants compassionate release. The Government notes in its opposition that the

Defendant “has several siblings, including a co-defendant who is currently on supervised release

and living in the Bronx, and a sister who as of 2017 was a NYC public school teacher.” Dkt. No.

2946 at 7 (citing PSR ¶ 70). And it further notes that, as of 2017, a cousin of the defendant lived

with Mr. Yoda’s father. Id. In line with this, the Defendant does not allege in his motion that he




                                                     5
         Case 1:15-cr-00095-AJN Document 2996 Filed 09/11/20 Page 6 of 7




is, or would be, the only available caregiver. These facts change the calculus, at least insofar as

they indicate that Mr. Yoda’s father has other family members who can help care for him during

this public health crisis. And indeed, in taking into consideration the animating principle of §

1B1.13(1)(A), cmt. n.1(D), it is relevant, if not dispositive, that Mr. Yoda’s father does not

appear to depend exclusively on Mr. Yoda for care at this time. Accordingly, the Court finds

that Defendant is not able to satisfy the high bar of proving that an extraordinary and compelling

reason warranting compassionate release exists.

        Even if the Court had found an extraordinary and compelling reason, however, it would

still deny Mr. Yoda’s motion on the basis that his release would not be consistent with

“applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). The Guidelines require consideration of whether “a danger to the safety of any

other person or to the community.” U.S.S.G. § 1B1.13(2). The Defendant’s criminal record

reveals a pattern of violent conduct and a long history of access to firearms. PSR ¶¶ 44–63. Of

course, the Court is heartened by Mr. Yoda’s commitment to his education, and it hopes that Mr.

Yoda stays the course. But at this time, the Court cannot ignore both the seriousness of his

criminal history and how recently he engaged in violent, criminal behavior. On these grounds,

the Court finds that it cannot conclude that the Defendant does not pose “a danger to the safety of

any other person or to the community.” U.S.S.G. § 1B1.13(2). Accordingly, because all the

requirements of 18 U.S.C. § 3582(c)(1)(A)(i) have not been met, the Court concludes that

compassionate release is not warranted here.2




2
 The Court need not—and does not—consider whether compassionate release would be consistent with the factors
set forth in 18 U.S.C. § 3553(a) because it concludes that Defendant has not satisfied the extraordinary and
compelling reasons prong of the compassionate release analysis and that his release would pose a danger to the
safety of the community.



                                                           6
        Case 1:15-cr-00095-AJN Document 2996 Filed 09/11/20 Page 7 of 7




III.   CONCLUSION

       For the reasons articulated above, Defendant’s pro se motion for compassionate release is

DENIED. The Court encourages BOP to take into account the particular needs of Mr. Yoda’s

father, if and when the Defendant avails himself of BOP’s administrative remedies in his pursuit

of compassionate release. The Clerk of Court is respectfully directed to mail a copy of this

Order to the Defendant. This resolves Dkt. No. 2930.

       SO ORDERED.

 Dated: September 11, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    7
